 

--------------------------------------------------------------------------------

EXHIBIT 10.1

 
WRAP-AROUND AGREEMENT
 

By and Between:
 
CAMELOT ENTERTAINMENT GROUP, INC., AS ISSUER;
 
AND
 
ROBERT ATWELL AS AFFILIATE;
AND
 
K&L INTERNATIONAL ENTERPRISES, INC. AS INVESTOR
 
 
Dated this: August 3, 2009
 
WHEREAS, the Issuer desires to fulfill debt obligations owed to Affiliate in the
principal amount $200,000.00 (Two Hundred Thousand Dollars) of the total debt of
$355,000.00 (Three Hundred Fifty Five Thousand Dollars) owed from March 31,
2008;
 
WHEREAS, the Issuer owes the Affiliate $200,000.00 (Two Hundred Thousand
Dollars) of the total debt of $355,000.00 (Three Hundred Fifty Five Thousand
Dollars) from accrued wages owed to the Affiliate by the Issuer, secured by an
Employment Agreement;
 
WHEREAS, the Issuer does not have the disposable cash to satisfy those
obligations;
 
WHEREAS, the Issuer and the Affiliate are willing to act as surety to the
fulfillment of the debt assignment as a material inducement;
 
WHEREAS, the Investor desires to modify the existing debt structure with new
terms and conditions, which reasonable terms and conditions are hereby agreed to
by the Issuer and the Affiliate as a material inducement;
 
WHEREAS, to effectuate this understanding, and facilitate in the mechanizations
of the new terms and conditions, the parties agree to enter this Wrap-Around
Agreement;
 
WHEREAS, the original Debt instrument, as defined below, shall be incorporated
herein by reference; Schedule A, Resolution of Authority, Schedule B, Promissory
Note, is annexed hereto and incorporated herein.
 
 
 
 

--------------------------------------------------------------------------------

 
 
NOW WHEREFORE the following terms and conditions are hereby agreed to:
 
1.
 Assignment of Debt- The affiliate hereby assigns the debt to the Investor from
the inception of the debt, together with unpaid principal and unpaid accrued
interest thereon;



 
2.2.
Interest Rate – The interest rate shall be 15% per annum, compounded, applicable
retroactively

 
 
to the date of this agreement;

 
2.3.
Call Provision – The Issuer shall have the rights to repurchase all remaining
Debt, plus any

 
 
 
additional Debt at 150% of the Debt and Additional Debt, within the first year
of the execution hereof, and 130% thereafter

 
2.4.
Anti-Dilution - The Issuer herby represents and warrants that any issuance,
modification or creation of any class of security, or the granting of any
beneficial interest in a security of the Issuer that will have a net dilutive
effect on the Investor, in regards to this instant Agreement, (e.g. granting an
option, warrant, new issuance, preferred class convertible into common, etc.)
will grant the Investor additional debt onto the Debt in pecuniary compensation
of the net dilutive effect on the Investors position and interest.("ADDITIONAL
Debt")



 
2.5.
Default Provisions – If the Issuer or the Affiliate Shall suffer a material
adverse event, the Investor shall have the right to call for adequate assurances
from both the issuer and the Affiliate reasonable and prudent as circumstances
warrant. Failure to produce such adequate assurances within a reasonable period
of time shall result in default.

 



 
2.5.1
EXAMPLES OF MATERIAL ADVERSE EVENT: a) deregistration by the Issuer, either
voluntary or involuntary; b) bankruptcy, a meeting of creditors, or the
consultation of an attorney regarding bankruptcy.

 



 
2.5.2
2.5.2 Entrance in Default – Upon a default event, the Issuer and the Affiliate
shall be jointly and severally liable for the remaining Debt.,

 

 
2.5.3.
Default Interest – Upon a default event, the interest rate shall be 24.99% per
annum, compounded, effective retroactively since the inception of this
agreement, less any converted amount, calculated as any conversion shares will
be offset against the Debt nearest in time.

 

 
2.5.4
Nonpayment – any missed conversion, or several missed conversions shall
constitute a default event.

 
2.6
Denovo of Debt and Extension of Payment Period The Issuer hereby renews and
affirms the debt as a legally binding obligation, regardless of any termination
date or statute of limitation, and hereby extends the Debt for 5 years from the
execution hereof, or the depletion and satisfaction of the Debt with all accrued
interest thereon.



 
2.7.
Transfer Agent Irrevocable Instructions – The Issuer hereby irrevocably
instructs their Transfer Agent, current or successor, to issue said conversion
shares upon request by Investor and waives all objections thereto.

 
2.8.
Demand Registration Rights – The Issuer hereby grants the right to the Investor
to register any and all issuances, past, present and future, if the Investor
shall request the registration thereof and the Issuer does not comply within 30
days, nor takes reasonable steps to comply therewith within 10 days, Implied
rights to the Demand registration shall include, but not be limited to:

 



 
 
 

--------------------------------------------------------------------------------

 


 



 
2.8.1 
Limited Power of Attorney to act as signatory for any and all registration
statements.

 

 
2.8.2
Recoupment of Registration Fees – If the Investor shall invoke his rights under
the demand Registration, all fees, costs, and disbursements, inclusive of
attorney's fees, shall be added onto Debt as Additional Debt.

 



2.9.
Jurisdiction and Venue – All Parties hereto consent to the Debt instrument and
resultant Wrap-Around Agreement having jurisdiction within the State of Florida,
County of Seminole.

 



2.10.
Legal Opinion(s) – The Legal Opinion(s) rendered pursuant to the terms and
conditions, and resultant from this Wrap-Around Agreement, shall be construed
for the entire conversion process of the Debt, should full conversion occur.
Issuer and Affiliate hereby agree, acknowledge, accept, consent, and stipulate
that any Legal Opinion acceptable to the Investor in a timely fashion, then the
investor shall have the right to cause to be furnished their own Legal Opinion
and Issuer and Affiliates hereby waives all rights to object thereto except for
blatant and generally accepted misstatements or omissions of fact, law or
application thereof. The costs of the Legal Opinion shall be deducted from the
funds used to purchase the first tranche.

 
 



3.
             Representation and Warranties

 
 
3.1.
Issuer- The Issuer hereby represents and warrants the following material
inducements:

 
3.1.1. Hold a reserve of authorized shares for the issuance of conversion
shares;
 
3.1.2. The Issuer has no objection to, and hereby waives all objections, to a
reasonable legal opinion regarding the free trading nature of the conversion
shares or the mechanics of the transaction;
 
3.1.3. All services constituting the Debt have been fully rendered for
legitimate business purposes;
 

 
3.2. 
Affiliate – The Affiliate hereby represents and warrants the following material
inducements;

 
3.2.1. Affiliate – The Affiliate will if necessary furnish a legal opinion
regarding the free trading nature of the conversion shares and the mechanics
thereof;
 
3.2.2 The services constituting the debt have been fully rendered for legitimate
business purposes;
 
4.              Miscellaneous
 

 
4.1 
Execution – this Agreement may be executed in counterparts, each taken in
conjunction equating to a fully executed agreement; facsimile and scanned
signatures may be accepted in lieu of original manual signatures;

 

 
4.2 
Severability-This Agreement is not severable. If any term in this Wrap-Around
Agreement is found by a court of competent jurisdiction to be unenforceable,
then the entire Wrap-Around Agreement shall be rescinded, the consideration
proffered by the Investor shall be returned in its entirety and any conversion
shares shall be forfeit.

 

 
4.3 
Legal fees – Legal fees for the production of this Wrap-Around Agreement shall
be deducted from the funds used to purchase the first tranche. Any legal fees
spent resultant and as a proximate cause of this Wrap-around Agreement,
subsequent and separate from the creation hereof, shall be borne by the Issuer
and the Affiliate, which shall be inclusive of any Legal Opinion caused to be
furnished by the Investor in the event the Affiliate fails to render a Legal
opinion acceptable to the Investor, which acceptance thereof shall not be
unreasonably withheld.

 
4.4            Jurisdiction and Venue –The jurisdiction and venue for this
Wrap-Around agreement shall be within the state of Florida, County of Seminole.
 
4.5.           Modification – This Wrap-Around Agreement and debt may only be
modified in a writing signed by all Parties.
 
NOW THEREFORE, all the Parties hereby agree, accept, acknowledge, consent, and
stipulate to the terms and conditions contained herein for the mutual promise
and consideration stated herein:
 



"ISSUER"    "AFFLILATE"        Camelot Entertainment Group, Inc.            /s/
Robert Atwell    /s/ Robert Atwell  Signature    Signature  Robert Atwell,
President    Robert Atwell,  Issuers Officer Name and Title    Print Name

 
 
 
"INVESTOR"
 
 
K&L INTERNATIONAL ENTERPRISES, INC.
 
 

--------------------------------------------------------------------------------

Larry Powalisz, President